DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) Claim 1 line 1 amended the claims so as to recite, “an information processing system”.  Claims 2-4, lines 1 recite, “the information processing apparatus according to claim 1”.  The examiner deems that claims 2-4 should read, “the information processing system”, because it is unclear as to whether the subject matter recited in claims 2-4 belong to the “information processing apparatus” as recited in line 3 of claim 1, or the “information processing system” that is recited in line 1 of claim 1.
	It would appear that the subject matter of claims 2-4, would belong to the “information processing system”, and thus, claims 2-4 should refer back to the “system” not the “apparatus”.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodosis(USPat 10,144,408) in view of Omata(USPGPUB 2018/0357484) and Nerayoff et al(USPGPUB 2014/0211012).
  -- In considering claim 1, the claimed subject matter that is met by Theodosis et al(Theodosis) includes:
	1) the information processing apparatus that is mounted on a vehicle and includes an imaging unit are met by the computer(610) which receives image information from camera(s)(606), see figure 6;
	2) the storage unit configured to store traffic regulation information, which is information on traffic regulations is met by the storage(612) of the onboard computer(610), and wherein the storage includes rules of traffic in a region of road that the vehicle is traveling(see: Theodosis, column 6, lines 18-30).
	- Theodosis does not show:
	1) a control unit configured to determine, based on a video of surroundings of the vehicle captured by the imaging unit and the traffic regulation information stored in the storage unit, whether a subject included in the video has made a traffic violation or not, and in a case where it is determined that the subject has made the traffic violation, identify the traffic violation made by the subject and a violation location at which the traffic violation has been made;
2) the communication unit configured to transmit the traffic violation and the violation location, identified by the control unit, to a database outside the vehicle;
	3) the identification information, identified by the control unit;
	4) the database storing the identification information of the subject and the violation location at which the traffic violation has been made by the subject.
	In related art, Omata teaches a video processing device and method, which utilizes video information to determine traffic violations within an environment surrounding the vehicle, and thereby records and transmits that information to an external device(see: Omata, secs[oo73, 0133]), and sends the violations to a management server via an external network(see: sec[0070, 0183]).
	Since the use of communication for transmitting violation information to outside dataset is well known, as taught by Omata, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the database, and communications network of Omata, into the system of Theodosis, since this would have helped ensure the proper recording and potential apprehension of violators that break the rules, thereby endangering other vehicles and pedestrians using the roadways.
	As well, as part of the functions of video processing device of Omata, Omata teaches that an object recognition unit on the basis of a result of recognizing an object included in a video obtained by image capturing, recognizes surrounding persons, vehicles, obstacles, signs or characters on a road surface, and the like. Wherein the object recognition processing detects or recognizes an object outside of the 
	With regards to the database that stores the identification information and violation location information, use of databases which store violation location and information is well known.  In related art, Nerayoff et al(Nerayaoff) teaches a system for tracking traffic violations within an intersection, wherein a server system(140) is configured to perform vehicle and vehicle identification recognition from images captured by identification cameras, and to store that information for processing, based on receiving the image information from the cameras(see: Nerayofff, secs[0017-0018]).
	Since the use of server database systems which store identification information pertaining to locations and violations is well known, as taught by Nerayoff, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the server system(140) of Nerayoff, into the database of Omata, since this would have provided a means to store and analyze violation and location information, for later use by management and authorities.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the subject being a pedestrian, and the control unit being configured to determine that, in a case where a pedestrian detected as the subject crosses a road at a point near a crosswalk provided on the road but not the crosswalk, the pedestrian has made a traffic violation is met by the 
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the subject being a vehicle, and the control unit being configured to determine that, in case where a vehicle detected as the subject ignores a traffic signal or does not pause, the vehicle has made a traffic violation is met by the system of Omata, determining illegal acts of surrounding vehicles that violates traffic regulations, such as the Road traffic law(see: sec[0132]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the subject being a bicycle, and the control unit being configured to determine that, in a case where a bicycle detected as the subject travels in an area which is not a predetermined traveling area, the bicycle having made a traffic violation is met by the system of Omata, which determines violative acts of a bicycle(see: Omata, sec[0133]).
  -- Claim 6 recites a method that substantially corresponds to the apparatus of claim 1, and therefore, is met for the reasons as discussed in claim 1 above.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the program causing the information processing apparatus mounted on the vehicle is met by the onboard computer(61o) including CPU(614), storage(614) and memory(616), which stores data and instructions which causes the computer/CPU to perform functions of the system, as described in the claims above(see: column 8, lines 36-52).
REMARKS:
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:	
	1) “Specifically, Applicant asserts that Theodosis or Omata, either alone or in combination, fail to disclose or suggest an information processing system including at least a communication unit……….to a database outside a vehicle that stores the identification information of the subject and the violation location at which the traffic violation has been made by the subject as recited.”
	Applicant is arguing that the prior art of record to Theodosis or Omata does not teach a database that is outside of the vehicle tht stores the identification information of the subject and the violation location at which the traffic violation has been made by the subject.  However, the examiner has presented prior art to Nerayoff, which teaches this claimed subject matter, and the claimed subject matter has been addressed and rejected in the art rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687